UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 22-1097


In re: MICHAEL GORBEY,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:21-cr-00214-1)


Submitted: March 3, 2022                                          Decided: March 9, 2022


Before KING and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael S. Gorbey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Gorbey petitions for a writ of mandamus, asking us to order the district

court to take certain actions in his criminal case. “[M]andamus is a drastic remedy that

must be reserved for extraordinary situations.” In re Murphy-Brown, LLC, 907 F.3d 788,

795 (4th Cir. 2018) (internal quotation marks and citations omitted). “Courts provide

mandamus relief only when (1) petitioner ‘ha[s] no other adequate means to attain the relief

[he] desires’; (2) petitioner has shown a ‘clear and indisputable’ right to the requested

relief; and (3) the court deems the writ ‘appropriate under the circumstances.’” Id. (quoting

Cheney v. U.S. Dist. Court, 542 U.S. 367, 380-81 (2004)). The writ of mandamus is not a

substitute for appeal after final judgment. Will v. United States, 389 U.S. 90, 97 (1967); In

re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007); cf. United States v. Sueiro,

946 F.3d 637, 639 (4th Cir. 2020) (noting that in a criminal case, “this Court generally does

not have appellate jurisdiction until after the imposition of a sentence”).

       We have reviewed Gorbey’s petition and amended petitions, and we conclude that

he fails to show that he is entitled to mandamus relief. Accordingly, we deny the petition

and amended petitions for a writ of mandamus. * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                        PETITION DENIED




       *
           To the extent Gorbey seeks recusal of prior judges, we deny his request as moot.

                                              2